                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                                 ELECTRONICALLY FILED

LARRY WOODS                                     )
                                                )
        Plaintiff                               )
                                                )
vs.                                             )    CIVIL ACTION NO. 3:18-cv-00855-JRW-CHL
                                                )
TARGET CORPORATION                              )
                                                )
        Defendant                               )
                                                )
_________________________________               )

            NOTICE TO TAKE VIDEO TRIAL TESTIMONY DEPOSITION OF

                                        ARTHUR LEE, M.D.

        Please take notice that on Tuesday, August 10th, 2021, beginning at 3:30 p.m. EST via Zoom,

the undersigned counsel will proceed to take the deposition of Arthur Lee, M.D., pursuant to the

Federal Rules of Civil Procedure. A Zoom link will be provided by the Court Reporter in advance of

the deposition.

        The named deponent is requested to produce for inspection and copying, at said time and

place, all medical records that have been provided to him, all reports of his opinions, if any, and any

notes that would assist in the presentation of his opinions.

                                                    Respectfully submitted,

                                                    /s/ Richard P. Schiller
                                                    Richard P. Schiller
                                                    Megan L. Adkins
                                                    SCHILLER BARNES MALONEY, PLLC
                                                    1600 One Riverfront Plaza
                                                    401 West Main Street
                                                    Louisville, KY 40202
                                                    (502) 583-4777
                                                    rschiller@sbmkylaw.com
                                                    Counsel for Defendant Target Corporation
                                  CERTIFICATE OF SERVICE

         It is hereby certified that on the 27th day of July, 2021, I electronically filed the foregoing
with the clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to the following:


Johnny B. Bruce
Bruce Law Group LLC
1041 Goss Avenue, Suite 2
Louisville, KY 40217
(502) 587-2002
Johnny@injurylaw-ky.com
Counsel for Plaintiff


/s/ Richard P. Schiller
SCHILLER BARNES MALONEY, PLLC
